DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayle et al. (US 20180280637 A1).
Regarding claim 1, Mayle discloses (Fig. 1) a vaporizing device system and method comprising:
a vaporizer housing 12 (¶37); 
a cartridge port on the vaporizer housing (¶41);
¶55; since the implied reader is part of the device, it inherently must be either integral to or, indirectly or directly, fastened on the housing).
Regarding claim 2, Mayle discloses the apparatus of claim 1 above and further discloses a communication 10apparatus configured to communicate the indicator code to a personal computing device (¶55, ¶75).
Regarding claim 3, Mayle discloses the apparatus of claim 2 above and further discloses wherein the communication apparatus comprises a Bluetooth radio (¶75).
Regarding claim 4, Mayle discloses the apparatus of claim 1 above and further discloses a screen configured 15to display information that the patch sensor reads from the code patch (¶55 - the controller 28 may relay the information to the user via the display 40).
Regarding claim 5, Mayle discloses the apparatus of claim 1 above and further discloses a screen configured to display information associated with the indicator code from the code patch (¶55 - the controller 28 may relay the information to the user via the display 40).  
Regarding claim 6, Mayle discloses the apparatus of claim 5 above and further discloses a communication apparatus configured to communicate the indicator code to a personal computing 20device, wherein the displayed information associated with the indicator code from the code patch is received from the personal computing device (¶76) in response to the indicator code being communicated to the personal computing device (¶87).
Regarding claim 7, Mayle discloses the apparatus of claim 1 above and further discloses wherein the code patch is a data source selected from the group consisting of a bar code and an RFID tag (¶55, ¶75).  
Regarding claim 8, Mayle discloses:
a cartridge including at least a vaporizer liquid containing vessel (¶39, ¶72);
¶41);
a power supply 26 (¶40);
a heating element 78 coupled to the power supply and the vaporizing liquid containing vessel (¶49);
a mouthpiece 14 for outputting vaporized liquid coming into contact with the heating element (¶48-¶49);
a code patch on the cartridge (¶55);
a patch sensor on the vaporizer housing and adjacent to the code patch and sufficiently close to the code patch to read the code patch when the cartridge is placed into the port of the housing (¶55; since the implied reader is part of the device, it inherently must be either integral to or, indirectly or directly, fastened on the housing; since disclosure performs functional reading, the proximity is inherently disclosed);
a transmitter for transmitting information correlating with the code patch to a smart device (¶75 - the PED 162 may be communicatively coupled to the vaporizing device 10 via a BLUETOOTH transceiver; wireless internet transceiver, or near field communication transceiver); and
an app running on the smart device and configured to correlate the code received from the transmitter with information correlating with the vaporizing liquid within the cartridge (¶55, ¶75) and display the information on a display of the smart device (¶55 - the controller 28 may relay the information to the user via the display 40 or via a personal electronic device).
Regarding claim 9, Mayle discloses the apparatus of claim 8 above and further discloses wherein the code patch is a data source selected from the group consisting of a bar code and an RFID tag (¶55, ¶75).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayle in view of Bowen et al. (US 20180043114 A1).
Regarding claim 10, Mayle discloses the apparatus of claim 9 above and further discloses wherein the code patch 5comprises data comprising an indicator code (¶55) that identifies a database entry (¶87; ¶91).
Mayle does not explicitly disclose the database entry containing brand and flavor information about the vaporizing liquid.
Bowen teaches (Fig. 9A) a control of an electronic vaporizer comprising: one or more parameters that are received from the cartridge or are accessed from a database or other information source based on the identification of the cartridge (¶46). A vaporizer and/or an associated application can have the ability to share and access a database of user configurations that may or may not have ¶149). Ratings can include the “vaporizer, vaporizer configurations, cartridge (e.g., particular flavor or brand of cartridges, etc.), or the like” (¶149).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the database information of vaporizer cartridges of Mayle with the brand and flavor information for cartridges of Bowen in order to further facilitate rating and feedback for user configurations of vaporizers (see Bowen: ¶149).
Regarding claim 11, Mayle modified by Bowen teaches the apparatus of claim 10 above but does not explicitly teach wherein the code patch further comprises data comprising a brand and a flavor of the vaporizing liquid, and wherein the app displays the brand and flavor obtained from the code patch 10when the app is unable to access the database entry.
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the brand and flavor information, which may be useful for configuration (Bowen: ¶149), to be included as part of the parameters used for configuration provided from the cartridge (Bowen: ¶46) and display the information for the user (Mayle: ¶55), yielding the predictable result of bypassing problems with being unable to communicate with a database.
Regarding claim 12, Mayle discloses:
a vaporizer (¶37), comprising:
a vaporizer housing 12 (¶37) having a cartridge port for a vaporizer liquid 15cartridge (¶39, ¶41, ¶72),
a patch sensor (¶55), and
a communication apparatus (¶75); 
¶55; since disclosure performs functional reading, the proximity is inherently disclosed);
20an app configured to run on a personal computing device (¶75); and 
an online resource (¶91 - database), 
Inventor: Evan E. Floyd Page 26 of 292149-PA01wherein the patch sensor is configured to read an indicator code from the code patch of a cartridge of the at least one cartridge when the cartridge is inserted into the cartridge port (¶55),
wherein the app is configured to display the information received from the online resource on the personal computing device in response to the patch sensor reading the indicator code (¶55, ¶75).  
Mayle does not explicitly disclose wherein the communication apparatus is configured to send the indicator 5code read by the patch sensor to the app, wherein the app is configured to send the indicator code to the online resource, wherein the online resource is configured to respond to receipt of an indicator code by sending brand and flavor information associated with the 10cartridge to the app, and the information displayed is brand and flavor information.
Mayle discloses a transmitter for transmitting information correlating with the code patch to a smart device and an app running on the smart device and configured to correlate the code received from the transmitter with information correlating with the vaporizing liquid within the cartridge and display the information on a display of the smart device (¶55, ¶75).
Bowen teaches: one or more parameters that are received from the cartridge or are accessed from a database or other information source based on the identification of the cartridge (¶46). A vaporizer and/or an associated application can have the ability to share and access a database of user configurations that may or may not have ratings and be able to access the user configurations through the application and upload their user configurations for use in other users' devices (¶149). Ratings can ¶149).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the communication between devices and database information of vaporizer cartridges of Mayle with the communication of the indicator code and the brand and flavor information for cartridges of Bowen in order to further facilitate rating and feedback for user configurations of vaporizers (see Bowen: ¶149).
Regarding claim 13, Mayle modified by Bowen teaches the system of claim 12 above and further teaches wherein the code patch is a data source selected 15from the group consisting of a bar code and an RFID tag (Mayle: ¶55, ¶75; Bowen: ¶57).
Regarding claim 14, Mayle modified by Bowen teaches the system of claim 12 above and further teaches wherein the communication apparatus comprises a Bluetooth radio (Mayle: ¶75).  
Regarding claim 15, Mayle modified by Bowen teaches the system of claim 12 above and further teaches wherein the indicator code identifies a database entry (Mayle: ¶91) containing brand and flavor information associated with the cartridge (Bowen: ¶149).
Regarding claim 16, Mayle modified by Bowen teaches the system of claim 15 above but does not explicitly teach wherein the code patch further comprises data Page 27 of 292149-PA01comprising a brand and a flavor of the vaporizing liquid, and wherein the app displays the brand and flavor obtained from the code patch when the app is unable to access the database entry. 
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the brand and flavor information, which may be useful for configuration (Bowen: ¶149), to be included as part of the parameters used for configuration provided from the cartridge (Bowen: ¶46) and display the information for the user (Mayle: ¶55
Regarding claim 17, Mayle modified by Bowen teaches the system of claim 12 above and further teaches wherein the vaporizer housing further comprises a screen configured to display brand and flavor information associated with the at least one cartridge when the cartridge is inserted into the cartridge port (Mayle: ¶55; Bowen: ¶149; see also rejection of claim 12).
Regarding claim 18, Mayle modified by Bowen teaches the system of claim 17 above and further teaches wherein the screen of the vaporizer housing (Mayle: ¶55) is a 10liquid crystal display (Bowen: ¶263).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/               Primary Examiner, Art Unit 2887